UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) Solicitation/Recommendation Statement Under Section14(d)(4) of the Securities Exchange Act of 1934 PERSEON CORPORATION (Name of Subject Company) PERSEON CORPORATION (Name of Persons Filing Statement) Common Stock, par value $0.001 per share Warrants to purchase common stock (Title of Class of Securities) 715270 203 715270 112 (CUSIP Number of Class of Securities) Clinton E. Carnell Jr. President Perseon Corporation 460 West 50 North Salt Lake City, UT 84101 (801) 972-5555 (Name, address and telephone numbers of person authorized to receive notice and communications on behalf of the persons filing statement) With copies to: Nolan S. Taylor David Marx Dorsey & Whitney LLP 136 South Main Street, Suite 1000 Salt Lake City, Utah 84101-1685 (801) 933-7363 x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The information set forth under Items 1.01, 7.01 and 9.01 of the Current Report on Form 8-K filed by Perseon Corporation on October 27, 2015 (including all exhibits attached thereto) is incorporated herein by reference.
